Citation Nr: 0812131	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  06-21 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for degenerative 
joint disease of the lumbar spine.

2.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from June 1977 to June 1980 
and from January 1981 to January 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, that denied the above claims.  In 
January 2008, a hearing was held before the undersigned 
Veterans Law Judge. 

The issue of service connection for hemorrhoids is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for degenerative joint 
disease of the lumbar spine in July 2004.  The veteran did 
not appeal.

2.  Since that decision, evidence relating to an 
unestablished fact necessary to substantiate the claim and 
raising a reasonable possibility of substantiating the claim 
has not been received.  


CONCLUSIONS OF LAW

1.  The July 2004 RO decision denying service connection for 
degenerative joint disease of the lumbar spine is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  The criteria to reopen the claim for service connection 
for degenerative joint disease of the lumbar spine based on 
new and material evidence are not met.  38 U.S.C.A § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied through a March 2006 
letter to the veteran that addressed all four notice elements 
and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the veteran of the evidence 
required to substantiate the claim and of the veteran's and 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit evidence and/or information, which 
would include that in his possession, to the AOJ.

Kent v. Nicholson, 20 Vet. App. 1 (2006), held, in pertinent 
part, that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA by means of a specific 
notice letter to (1) notify the veteran of the evidence and 
information necessary to reopen the claim, (i.e., describe 
what new and material evidence is); (2) notify the veteran of 
the evidence and information necessary to substantiate each 
element of the underlying service connection claim; and (3) 
notify the veteran of what specific evidence would be 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial on the merits.  The notice required by Kent was 
provided in the March 2006 letter.

The veteran was notified of effective dates for ratings and 
degrees of disability in June 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Any deficiencies in VA's 
duties to notify the veteran concerning effective date or 
degree of disability for the lumbar spine disability claim 
are harmless, as service connection has been denied thus 
rendering moot any issues with respect to implementing an 
award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, private medical records, and statements 
from the veteran.  An examination for the lumbar spine 
disability claim is not necessary because the claim has not 
been reopened.  38 C.F.R. § 3.159(c)(4)(i)(C)(iii).  VA has 
satisfied its assistance duties.

Degenerative joint disease of the lumbar spine

The RO denied service connection for degenerative joint 
disease of the lumbar spine in August 2003.  The veteran was 
notified of this decision and of his appellate rights by 
letter dated September 4, 2003.  He did not appeal.  Thus, 
the rating decision became final.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

At the time of the August 2003 decision, there was a service 
medical record showing complaints of back pain for one month 
in June 1981.  The veteran did not complain of back problems 
on VA examination in March 1984, and none were found.  The 
veteran complained of back pain on VA evaluation in December 
2001 and the assessment was chronic pain secondary to 
degenerative joint disease.  

The veteran applied to reopen a claim in January 2004.  In 
July 2004, the RO found that the evidence continued to show 
that the veteran's lumbar spine degenerative joint disease 
was not incurred or aggravated in service.  

Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 
C.F.R. § 3.156 (2007) provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Arthritis may be presumed to have been incurred in 
service if it is manifest to a degree of 10 percent within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Evidence obtained since the July 2004 RO decision includes an 
November 2000 VA treatment record showing complaints of pain 
down the buttocks.  Magnetic resonance imaging (MRI) was 
conducted in December 2000 and showed mild bulging of disc 
material at L2-L3, L3-L4, and L4-L5 interspaces.  There were 
also hypertrophic changes involving the facet joints.  

On evaluation in January 2002 at the Vicksburg Clinic, the 
veteran indicated that he had been in a motor vehicle 
accident that month and that he had severe back pain.  After 
physical examination, the impression was lumbar strain.  
X-rays of the veteran's lumbar spine at the River Regional 
Health System in January 2002 were normal.  In February 2002, 
the veteran returned to the Vicksburg Clinic for lumbar 
strain follow-up.  

Private medical records from S. Pandey, M.D., received in 
November 2006 and dating from 1974 to 1994 do not contain any 
reference to back problems.  

On VA evaluation in May 2004, the veteran stated that pain 
radiated down his upper back.  In July 2004, the veteran 
indicated that he had had continued pain in his lower back 
for 22 years.  In August 2004, the veteran stated that he had 
been fired from a job due to back pain, and in September 
2004, he reported that his back hurts daily.  

On evaluation at Jefferson Comprehensive Health Center in 
August 2005, the veteran complained of back pain and the 
impression was degenerative joint disease, rule out 
rheumatoid arthritis.  

Copies of some of the veteran's service medical records were 
submitted in 2007.  In January 2008, the veteran testified 
that he was checked for his back condition in service, and 
that he had received a cortisone shot for it from Dr. Pandey 
in 1985.  

New and material evidence has not been received to reopen the 
claim for service connection for a lumbar spine disorder.  
Copies of the veteran's service medical records were of 
record in 2004 and are, therefore, not new.  Further, the new 
VA and private medical records showing diagnoses of a low 
back disorder many years after service are cumulative.  There 
was medical evidence before the RO in 2004 showing that the 
veteran suffered from chronic back pain and degenerative 
joint disease of the lumbar spine.  Additionally, the 
veteran's contentions that he has a lumbar spine disorder 
that was caused by an in-service disease or injury are not 
competent, and therefore not material.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Medical records that do 
not mention a lumbar spine disorder, even if new, are not 
material.  The fact that the veteran is presently or was 
impaired due to other medical problems is not a matter in 
dispute.

None of the new evidence submitted in this case shows the 
presence of degenerative joint disease of the lumbar spine 
during service or manifest within one year of the veteran's 
separation from service, or a relationship between 
degenerative joint disease of the lumbar spine and an in-
service disease or injury.  There is no medical evidence of 
record indicating that the veteran has any low back disorder 
that had its onset during active service or that is related 
to any in-service disease or injury. Accordingly, the Board 
finds that the evidence received subsequent to July 2004 is 
not new and material and does not serve to reopen the 
veteran's claim. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2007).


ORDER

The application to reopen the claim for service connection 
for degenerative joint disease of the lumbar spine is denied.


REMAND

Hemorrhoids 

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The veteran was treated for hemorrhoids in service in 
September 1981.  On VA examination after service in March 
1984, he complained of hemorrhoid problems.  He testified in 
January 2008 that he has treated his hemorrhoids himself with 
over the counter medicine after service.  A VA examination 
should be conducted, as detailed below.  38 C.F.R. § 3.159 
(2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination for hemorrhoids.  Provide 
the examiner with the claims file for 
review in conjunction with the 
examination.  All necessary special 
studies or tests are to be 
accomplished.  

The examiner should indicate whether 
the veteran currently has hemorrhoids.  
The examiner also should provide an 
opinion as to whether it is at least as 
likely as not (a probability of at 
least 50 percent) that any current 
hemorrhoid disorder had its onset 
during active service or is related to 
the hemorrhoids the veteran had in 
service in September 1981.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

2.  Thereafter, again consider the 
veteran's pending claim in light of any 
additional evidence added to the 
record.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


